Citation Nr: 1444398	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant joined the National Guard in February 1949; he subsequently served on active duty in the United States Army from January 1951 to September 1952.  He served in Korea and was awarded the Combat Infantryman's Badge (CIB).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in which the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was denied.  

This appeal was processed using the VA paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran last worked in approximately 2001; he has four years of college education and over 30 years of experience as a junior high school woodshop teacher.

2.  The Veteran is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of the combined effects of his service-connected disabilities:  PTSD (70 percent rating) and bilateral hearing loss (noncompensable rating).  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is granting in full the benefit sought on appeal (a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU)).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is currently service-connected for PTSD (70 percent rating) and bilateral hearing loss (noncompensable rating).  The combined evaluation for these service-connected disabilities is 70 percent.  As such, the Veteran meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his service-connected disabilities.

The Veteran has reported that he has four years of college education and work experience as a teacher.  The report of the April 2011 VA PTSD examination indicates that the Veteran reported that he retired from substitute teaching in 2001, and that he had taught junior high school woodshop.  A May 2013 VA treatment note indicates that the Veteran had been a teacher for 30 years.

The Veteran was afforded a VA PTSD examination in April 2011.  The Veteran's symptoms included depression, anxiety, suspiciousness, flashbacks, a strong startle response, problems with irritability and anger, difficulty with memory and concentration, trouble focusing his attention, nightmares and sleep disturbance.  The examiner rendered a global assessment of functioning (GAF) score of 38.  The examiner stated that the Veteran had difficulty in his daily functioning due to his PTSD symptoms.

The Veteran underwent another VA PTSD examination in January 2013.  During the examination, the Veteran made very poor eye contact and the examiner described the Veteran as being sarcastic throughout the examination.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, fatigue with an inability to sleep and nightmares.  The examiner rendered a GAF score of 55.  However, the examiner also stated that the Veteran had very low frustration tolerance and some difficulty adjusting to stressful situations.

Review of the Veteran's VA treatment records dated between February 2011 and November 2013 reveals that he underwent a geriatric medicine consultation in May 2013.  The Veteran's daughter reported that he was depressed and that he having trouble with short-term memory and daily functioning.  She also said that he was losing items often and that he got lost while driving.  Testing was indicative of a mild neurocognitive disorder.  The geriatric specialist indicated that there may be a link between the Veteran's depression and his memory loss.

The evidence of record includes a written statement from a Vet Center counselor dated in September 2013.  The counselor stated that the Veteran had difficulty with memory and retaining information and that his anger and irritability had increased leading to poor judgment and inappropriate social interactions.  The counselor further stated that the Veteran continued to experience the full spectrum of PTSD symptoms despite therapy.  The counselor said that the Veteran was unemployable due to distracted thinking related to PTSD, memory issues and issues related to age.  She also stated that the Veteran could not sustain any employment due to PTSD and age-related symptoms.

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of service-connected disability.  The evidence of record indicates that the Veteran's service-connected disabilities have adversely affected his ability to communicate, his stamina due to chronic sleep impairment, his ability to concentrate and his ability to interact with others.  In addition, a VA examiner assigned a GAF score of 38 in April 2011, and a Vet Center counselor assigned a GAF score of 42 in September 2013.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability.  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  The DSM-IV describes a GAF score of 31 to 40 as reflecting major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Between April 2011 and January 2013, the appellant's GAF score ranged from 38 to 55 on VA examination and a Vet Center score of 42 was rendered in September 2013.  

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he has been described as unemployable by a Vet Center counselor, that a VA PTSD examiner found him to have major impairment from PTSD and that another VA PTSD examiner described him as having a very low tolerance for frustration and difficulty adjusting to stressful situations.  The negative evidence of record includes the assignment of a GAF score of 55 in January 2013, that the Veteran is able to deal with his PTSD symptoms without the use of medication and that he has a mild neurocognitive disorder that may account for some of his memory loss.

Based on the various manifestations of the Veteran's service-connected disabilities identified by the VA examiners and VA health care personnel and the doctrine of reasonable doubt, the Board finds that evidence for and against the Veteran's claim is at least in relative equipoise on the question of whether the evidence of record supports the Board's conclusion that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a total disability rating based on individual unemployability due to service-connected disabilities is warranted. 


ORDER

Entitlement to TDIU is granted, subject to criteria applicable to the payment of monetary benefits. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


